           Case 20-10910-CSS   Doc 510-5   Filed 01/19/21   Page 1 of 2




                                 Exhibit “D”

                      (Alabama Supreme Court Judgment)




{05754155.1}
                 Case 20-10910-CSS           Doc 510-5      Filed 01/19/21      Page 2 of 2



            IN THE SUPREME COURT OF ALABAMA



                                              October 6, 2020

1180508      Protective Life Insurance Company v. Apex Parks Group, LLC (Appeal from
Jefferson Circuit Court: CV-17-165).

                              CERTIFICATE OF JUDGMENT
        WHEREAS, the appeal in the above referenced cause has been duly submitted and
considered by the Supreme Court of Alabama and the judgment indicated below was entered
in this cause on September 18, 2020:


    Reversed And Judgment Rendered. Mendheim, J. - Bolin, Wise, Bryan, Sellers, and
         Stewart, JJ., concur. Parker, C.J., dissents. Mitchell, J., recuses himself.

        NOW, THEREFORE, pursuant to Rule 41, Ala. R. App. P., IT IS HEREBY ORDERED
that this Court's judgment in this cause is certified on this date. IT IS FURTHER ORDERED
that, unless otherwise ordered by this Court or agreed upon by the parties, the costs of this
cause are hereby taxed as provided by Rule 35, Ala. R. App. P.
          I, Julia J. Weller, as Clerk of the Supreme Court of Alabama, do hereby certify that the foregoing is
a full, true, and correct copy of the instrument(s) herewith set out as same appear(s) of record in said
Court.
          Witness my hand this 6th day of October, 2020.




                                                                       Clerk, Supreme Court of Alabama
